DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1 and 13 are independent. This application is a continuation of application 16/649,384 issued 08/03/2021 as patent 11,082,124.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2011/0009056 A1
Hanson et al.
01-2011
US-2012/0231788 A1
Kaminski et al.
09-2012
US-8,688,101 B1
Hayes et al.
04-2014



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski (2012/0231788) in view of Hayes (8,688,101).

Regarding claim 1, Kaminski discloses – A network analytics control module comprising processing circuitry (base station (102, 104, 1100) Figs. 1 & 13) configured to receive an asset location record defining a record of three dimensional location information and corresponding signal quality information for a particular wireless communication asset in an air-to-ground (ATG) network (base station receives location information, signal power, signal quality, timing advance and/or Doppler shift of a radio signal transmitted from a wireless telecommunication device, [0041, 0085]) make a service quality inference for the particular wireless communication asset based at least in part on the asset location record; and provide an instruction for a network control activity based on the service quality inference. (Based on the location information and signal quality the base selects whether the first or the second antenna of the mobile device shall be used for the reverse link of the telecommunication connection and transmits a signal to the mobile device, the signal being indicative of which antenna is to be used by the mobile device for transmissions during establishment of the wireless telecommunication connection. [0041, 0044])
Kaminski teaches a base station performing the steps of receiving location and signal strength, etc. –the location being found using GPS, and other methods.  Three dimensions aren’t explicitly recited. GPS information comprises coordinates in 3-D with time captured. (See GPS.gov)  It may be argued that a base station may not be seen as a network analytics control module though in a broad sense it may be.
In an analogous art, Hayes teaches a network controller (240) receiving position information in three dimensions captured with GPS and other technologies. Embodiments provided to enhance the ability of the network to deal with load balancing and interference issues.  In this regard, for example, some embodiments may enable a network entity to track a position (which may in some cases include a range and/or a bearing) of every airborne asset within the network, and provide network control instructions on the basis of the known positions and bearings of assets in the network. (Col:1, Ln:51-67) (Col:3, Ln:48-63) (Col:9, Ln:61-67) (Col:10, Ln:11-23) and Figs. 2-4.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the system of Hayes in combination with the techniques of Kaminski for a number of reasons including expanding the Kaminski system beyond two base stations with a network controller able to coordinate the base stations, as well as other system components, and performing analytics for the overall system.  The modification of Hayes to include the methods of Kaminski would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 13, the analysis used for claim 1 applies as the claims contain similar features. Hayes also teaches the network component may use internally or externally derived position information to facilitate efficient operation of the network by load balancing, antenna beam steering, interference mitigation, network security, etc. The network control may provide instructions to form and/or steer a beam for enhanced connectivity, avoid transmission at a frequency or channel, conduct a handover, use alternative encryption schemes, etc. (Col:3, Ln:48-63) (Col:14, Ln:4-38) Also, see network and controller at Figs. 2 & 3.

Claims 2-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski (2012/0231788) in view of Hayes (8,688,101) and further in view of Hanson (2011/0009056).

Regarding claim 2, Kaminski teaches and/or suggests, asnoted in the claim 1 analysis, receiving time correlated three dimensional position information time correlated signal strength information for the aircraft positioned within the ATG network [0041, 0045, 0085]
Kaminski with Hayes doesn’t expressly disclose the asset location record comprises time correlated three dimensional position information indicative of aircraft locations within the ATG network of an aircraft on which the particular wireless communication asset is located; time correlated signal strength information for the aircraft within the ATG network; and a location based performance history for the aircraft associating, based on time, the signal strength information to the three dimensional position information.
In an analogous art, Hanson teaches recording measurements and data regarding theoperation and use of the radio communication system and its operating environment including where and when the measurements and data were taken. A remote server where can be used to determine optimal operational settings for other radio communication systems when they are operating in the same location where the measurements were taken, and these operational settings can be transmitted to other radio communications. The measurements are time stamped and logged and maintained in a historical database. Abstract, [0007-0010, 0037, 0045, 0068-0069] and Figs.  3, 5, 11 & 17.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have included techniques known in the art for maintaining a record of signal quality and network usage over time and location, as taught in Hanson, to improve the system of Kaminski/Hayes. Hayes teaches tracking and monitoring for interference, signal strength, etc. at captured locations and suggests controlling the system depending on future route/locations.  Having the usage and signal data over previous routes/locations would have given Hayes further data to control system operations for optimum performance.  The modification of Kaminski/Hayes to include the techniques of Hanson would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 3, Hanson teaches and/or suggests comparing data extracted from the location based performance history for a selected asset to composite data associated with other assets from the location based performance history and determining when a difference between the composite data and the data extracted from the location based performance history for the selected asset exceeds a predetermined threshold. [0024, 0063, 0077-0078, 0085] and Figs. 11 & 16.
Regarding claim 4, Hayes suggests providing the instruction comprises issuing a user alert. (Col:8, Ln:30-37) Hanson also teaches indicating and/or raising an alarm. Figs. 10 & 11.

Regarding claim 5, Hayes teaches issuing a network control instruction to change channel parameters. (instructions for controlling the frequencies, channels, transmission power, or other activity of the network assets) (Col:3, Ln:48-63) (Col:5, Ln:37-67) (Col:14, Ln:4-38)

Regarding claim 6, Hanson teaches and/or suggests the comparing is performed responsive to a user query. (log file selection and information screen that may be displayed by an output device in which a user may select files to upload to view information associated therewith) [0067-0068] and Fig. 13.
Regarding claim 7, Hanson teaches and/or suggests the comparing is performed responsive to an automatically generated query. (Allowing the automatic generation of predefined reports documenting the current and past performance of the system.  For example, a report of the coverage signal level with an indication of the most probable location of a base station can be shown on a map display) [0067] and Figs. 4, 5 & 6.

Regarding claim 8, Hayes teaches issuing a network control instruction to change channel frequency. (instructions for controlling the frequencies, channels, transmission power, or other activity of the network assets) (Col:3, Ln:48-63) (Col:5, Ln:37-67) (Col:14, Ln:4-38)

Regarding claim 9, Hanson teaches and/or suggests providing a representation of network usage in three dimensional space from a selected one of an aircraft-based location paradigm and a base station-based location paradigm to enable identification of usage volume at respective locations in the three dimensional space within the ATG network. [0007-0010, 0037, 0045, 0068-0069] and Figs.  4, 5 & 6.

Regarding claim 10, Hanson teaches and/or suggests performing a network optimization activity based on the representation. (The system is configured to use this past information to proactively make appropriate AGC changes in expectation of the signal changes occurring instead of after the fact) [0074, 0082] and Fig. 17.

Regarding claim 11, Kaminski teaches and/or suggests adjusting frequency or azimuth for changing a handover overlap point within a sector involved in a handover of the aircraft. [0023, 0037]

Regarding claim 12, Hayes suggests generating a recommendation to add capacity at a location having a usage volume above a predetermined threshold. (load balancing parameters act as triggers for issuing network control instructions) (Col:15, Ln:13-22)

Regarding claim 14, the analysis used for claim 2 applies.
Regarding claim 15, the analysis used for claim 3 applies.
Regarding claim 16, the analysis used for claim 4 applies.
Regarding claim 17, the analysis used for claim 9 applies.
Regarding claim 18, the analysis used for claim 10 applies.
Regarding claim 19, the analysis used for claim 11 applies.
Regarding claim 20, the analysis used for claim 12 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9,069,070 B2
Savoy et al.
06-2015
US-2014/0266896 A1
Hyslop, Douglas 
09-2014
US-2016/0112116 A1
Jalili et al.
04-2016
US-2016/0227460 A1
Hyslop, Douglas
08-2016
US-2017/0163336 A1
Jalali et al.
06-2017



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643